DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/190,220, filed on 11/14/2018.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-7, 13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kast et al. (US 2010/0240253 A1).

Regarding claim 1, Kast discloses a clip for making a mechanical and electrically conductive connection between the clip and an electrically conductive pin, the clip comprising: 
a base (as shown in Fig. 6A as the portion of element 630 coplanar with elements 671 and 672 and between elements 631 and 632); 
a first arm (Fig. 6A element 631) and a second arm (Fig. 67A element 632) opposite said first arm (as shown in Fig. 6A), said first and the second arms projecting out from said base (as shown in Figs. 6A and 6D), and each of said first and second arms having a clipping area (area between elements 601 and 602 in Figs. 6A and 6D); 
said clipping area of said first arm and said clipping area of said second arm running toward one another (as shown in Fig. 6D wherein the clipping areas run towards each other at elements 601 and 602) and being configured to lie against the pin to make the mechanical and electrically conductive connection when the pin is disposed between said clipping area of said first arm and said clipping area of said second arm (as described in Paragraph [0051] and shown in Fig. 7D); and 
a centering (portion of elements 631 and 632 above elements 601 and 602 in Fig. 6A) area respectively departing from each of the clipping area of said first arm and said clipping area of said second arm (as shown in Fig. 6D), said centering area of said first arm and said centering area of said second arm diverging from one another (as shown in Fig. 6D).

Regarding claim 2, Kast discloses the clip as set forth in claim 1 above and further wherein said clipping area of said first arm and said clipping area of said second arm are configured to be pretensioned (as shown in Fig. 6D and described in Paragraph [0046] the clip is pretensioned to maintain a specified relaxed gap prior to insertion of the pin) against the pin to make the said connection when the pin is arranged between said clipping area of said first arm and said clipping area of said second arm (as described in Paragraph [0050]).

Regarding claim 3, Kast discloses the clip as set forth in claim 1 above and further wherein: each of said centering area of said first arm and said centering area of said second arm has an inner surface (as shown in Figs. 6A and 6D), said inner surface of said centering area of said first arm facing towards said inner surface of said centering area of said second arm (as shown in Figs. 6A and  6D); and 
said first arm and said second arm are configured such that pressing the pin against said facing inner surfaces of said centering areas of said first and second arms presses said first and second arms apart, to enable the pin to be arranged between said clipping area of said first arm and said clipping area of said second arm (as described in Paragraph [0051] wherein the dimensions of the tapered contact element 723 which engages with the clip are larger than those of the relaxed gaps, as such requiring the clip to be pressed apart to accommodate the pin).

Regarding claim 4, Kast discloses the clip as set forth in claim 1 above and further wherein said first arm and said second arm are integrally formed in one piece with said base (as shown in Fig. 6A).

Regarding claim 5, Kast discloses the clip as set forth in claim 1 above and further comprising a further base (as shown in Fig. 6A as the portion of element 630 coplanar with elements 671 and 672 and between elements 633 and 634) connected via a connection area with said base (as shown in Fig. 6C wherein the further connection area is interpreted as the portion of element 630 between and connecting elements 683 and 693).

Regarding claim 6, Kast discloses the clip as set forth in claim 5 above and further comprising a third arm (Fig. 6A element 633) and a fourth arm (Fig. 6A element 634) opposite said third arm, each of said third and fourth arms having a clipping area (area between elements 601 and 602 in Figs. 6A and 6D), said clipping area of said third arm and said clipping area of said fourth arm running toward one another (as shown in Fig. 6D wherein the clipping areas run towards each other at elements 601 and 602) and being configured to lie against the pin to make the mechanical and electrically conductive connection when the pin is arranged between said clipping area of said third arm and said clipping area of said fourth arm (as described in Paragraph [0051] and shown in Fig. 7D), and a centering area departing from said clipping area of said third arm and a centering area departing from said clipping area of said fourth arm (portion of elements 633 and 634 above elements 601 and 602 in Fig. 6A), said centering areas of said third arm and of said fourth arm diverging from one another (as shown in Fig. 6D).

Regarding claim 7, Kast discloses the clip as set forth in claim 6 above and further wherein said third and the fourth arms project out from said further base (as shown in Fig. 6D).

Regarding claim 13, Kast discloses the clip as set forth in claim 1 above and further a contact assembly, comprising: at least one clip according to claim 1; and at least one electrically conductive pin (Fig. 7C element 700) to be clamped to said at least one clip by way of said clipping areas of said at least one clip (as described in Paragraph [0051]).

Regarding claim 15, Kast discloses the clip as set forth in claim 1 above and further a medical device (as discussed in Paragraph [0001]), comprising: at least one clip according to claim 1; and at least one electrically conductive pin (Fig. 7C element 700), said at least one pin being clamped to said at least one clip by way of said clipping areas of said at least one clip (as described in Paragraph [0051]).

Regarding claim 16, Kast discloses the clip and medical device as set forth in claim 15 above and further the medical device being an implantable medical device (as discussed in Paragraph [0001]) with a device housing (Fig. 2 element 201) and a header portion (Fig. 7A element 720), and wherein: said clip is disposed within the header portion of the implantable device (as shown in Fig. 7A); said electrically conductive pin is a feedthrough pin configured to provide an electrical connection between an electrical contact or electrical component within said header portion and an electrical contact or an electrical component located within the device housing (as discussed in Paragraphs [0044]-[0045]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kast et al. (US 2010/0240253 A1).

Regarding claim 9, Kast discloses the clip as set forth in claim 6 above and further wherein: said base has a front surface that faces the pin when the pin is arranged between said clipping area of said first arm and said clipping area of said second arm (as shown in Figs. 6A-6D and 7A-7D), and a back surface that faces away from said front surface of said base (as shown in Figs. 6A-6D and 7A-7D); said further base has a front surface that faces the pin when the pin is arranged between said clipping area of said third arm (as shown in Figs. 6A-6D and 7A-7D) and said clipping area of said fourth arm, and a back surface that faces away from said front surface of said further base (as shown in Figs. 6A-6D and 7A-7D).
Kast does not expressly disclose said back surface of said base being a solderable connection surface and said back surface of said further base being a solderable connection surface, however, the phrase “being a solderable surface” is interpreted to only require the ability to so perform, and in this case, the material of the base, as described in at least Paragraph [0046] is known in the art to be a material which may be soldered and so meets the limitation as recited.  In the case of product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).

Regarding claim 12, Kast discloses the clip as set forth in claim 1 above and further wherein: said base has a front surface that faces the pin when the pin is arranged between said clipping area of said first arm and said clipping area of said second arm (as shown in Figs. 6A-6D and 7A-7D), and a back surface that faces away from said front surface of said base (as shown in Figs. 6A-6D and 7A-7D) .
Kast does not expressly disclose said back surface of said base being a solderable connection surface, however, the phrase “being a solderable surface” is interpreted to only require the ability to so perform, and in this case, the material of the base, as described in at least Paragraph [0046] is known in the art to be a material which may be soldered and so meets the limitation as recited.  In the case of product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).


Claim(s) 8, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kast as applied to claims 6, 1, and 13, respectively, above, and further in view of Yutaka (JP06031472A).

Regarding claim 8, Kast discloses the clip as set forth in claim 6 above.
Kast does not expressly disclose wherein said first base forms a welding area enabling the clip to be welded with the pin when the pin is arranged between said clipping area of said first arm and said clipping area of said second arm and/or said further second base forms a further welding area enabling the clip to be welded with the pin when the pin is arranged between said clipping area of said third arm and said clipping area of said fourth arm. 
Yutaka teaches a clip having a base with a welding area (at the end of ray path 4
in Figs. 1-5) enabling the clip to be welded with the pin when the pin is arranged between said clipping area of said first arm and said clipping area of said second arm (as discussed in Paragraph [0007]) and/or said further base forms a further welding area enabling the clip to be welded with the pin when the pin is arranged between said clipping area of said third arm and said clipping area of said fourth arm (as discussed in Paragraph [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a welding area such as that taught by Yutaka in the clip of Kast in order to ensure a solid connection between the pin and the base.

Regarding claim 11, Kast discloses the clip as set forth in claim 1 above.
Kast does not expressly disclose wherein said base forms a welding area enabling the clip to be welded with the pin when the pin is arranged between said clipping area of said first arm and said clipping area of said second arm.
Yutaka teaches a clip having a base with a welding area (at the end of ray path 4
in Figs. 1-5) enabling the clip to be welded with the pin when the pin is arranged between said clipping area of said first arm and said clipping area of said second arm (as discussed in Paragraph [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a welding area such as that taught by Yutaka in the clip of Kast in order to ensure a solid connection between the pin and the base.

Regarding claim 14, Kast discloses the assembly as set forth in claim 13 above.Kast does not expressly disclose wherein said at least one clip is welded with said at least one pin.
Yutaka teaches welding a pin to a clip (as discussed in Paragraph [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a weld such as that taught by Yutaka in the clip of Kast in order to ensure a solid connection between the pin and the clip.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kast as applied to claim 5 above, and further in view of Kurita (US 2016/0150685 A1).

Regarding claim 10, Kast discloses the clip as set forth in claim 5 above and further wherein said connection area has a front surface that faces the pin when the pin is arranged between said clipping areas of said arms (as shown in Figs. 6A and 7D).
Kast does not expressly disclose said front surface of said connection area being convexly curved to make contact with the pin.
Kurita teaches a front surface of a connection area which is convexly curved to make contact with a pin (as shown in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a convexly curved connection area as taught by Kurita in the clip of Kast in order to maximize contact with the pin and decrease contact resistance.


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kast as applied to claim 16 above, and further in view of Sochor (US 7,736,191 B1).

Regarding claim 17, Kast discloses the clip and medical device as set forth in claim 16 above.
Kast does not expressly disclose wherein said clip is located within the device housing of the implantable device, wherein the medical device comprises a battery located within the device housing, wherein the electrically conductive pin is a feedthrough pin configured to provide an electrical connection between at least one electrical contact or electrical component and the battery of the medical device. 
Sochor teaches wherein said clip is located within the device housing of the implantable device (as shown in Fig. 1C), wherein the medical device comprises a battery located within the device housing (as discussed in Column 1 lines 15-27), wherein the electrically conductive pin is a feedthrough pin configured to provide an electrical connection between at least one electrical contact or electrical component and the battery of the medical device (as discussed in Column 1 lines 15-41 and Column 2 lines 16-26). 
It would have been obvious to one of ordinary skill in the art before the effective fling date to locate the clip within the housing in order to protect the electrical connection of the clip and the pin from the implanted environment and the host from the electrical connection as taught by Sochor in the medical device of Kast.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841